PER CURIAM.
This action is brought for the death of the intestate by the wrongful act of the defendant, for the benefit of the next of kin. He was single, 32 years old, a teamster earning $2 a day, and lived with his father and brother. The verdict is for $500, which the plaintiff moves to set aside as inadequate. The amount which would have been left for the next of kin after his own wants had been supplied out of his income, if he had lived, is so uncertain that it was peculiarly within the province of the jury, and so much so that we should not disturb a verdict unless passion or prejudice should appear. Under all the circumstances, neither does appear here. Motion overruled, and judgment on verdict.